ACCEPTED
                                                                                                              06-14-00024-CR
                                                                                                    SIXTH COURT OF APPEALS
                                                                                                         TEXARKANA, TEXAS
                                                                                                         3/2/2015 12:16:02 PM
                                                                                                              DEBBIE AUTREY
                                                                                                                       CLERK

                                               LEW DUNN
                                           ATTORNEY AT LAW
                                               P.O. BOX 2226                                RECEIVED IN
                                        LONGVIEW, TEXAS 75606-2226                     6th COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                            Email: dunn@texramp.net
                                          TELEPHONE 903-757-6711                       3/2/2015 12:16:02 PM
                                             FAX 903-757-6712                              DEBBIE AUTREY
                                                                                               Clerk
	  
                                                   March 2, 2015
	  
Ms. Debra Autry
Clerk of Court
Sixth Court of Appeals
Bi-State Justice Building
100 North State Line Avenue #20
Texarkana, TX 75501

       RE:          Appellate Cause #06-14-00024-CR
                    Esaw Lampkin v. State of Texas
                    Trial Cause No. 42,897-B
                    Pending in the Sixth Court of Appeals
                    On Appeal from the 124th Judicial District Court

       Dear Ms. Autrey:

           As a supplement to authorities cited in the “Brief for Appellant” in the above
       numbered and styled cause, I respectfully bring to the Court’s attention an opinion handed
       down last week in another Court of Appeals on the issue of ineffective assistance of
       counsel:

       Lopes v. State, No. 01-13-01079-CR (Tex. App. – Houston [1st Dist.] February 26, 2015).

                                                                       Respectfully submitted,

	  
	  
	           	           	     	      	     	       	     	           /S/ Lew Dunn
                                                                       Lew Dunn, Attorney at Law
                                                                       Texas State Bar #06244600

CC:                 Mr. L. Charles Van Cleef VIA E-Mail: charles@vancleef.pro

                     Mr. Esaw Lampkin
       \